PER CURIAM.
Robert Lee Daniels, who was convicted of a 1997 armed robbery, appeals the denial of his latest rule 3.800(a) motion to correct illegal sentence. Once again, he attacks his designation as a habitual felony offender. After receiving Daniels’s response to this Court’s show cause order, we affirm. State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999). Daniels’s belief that he is right, and that the trial court and this Court are wrong, does not entitle him to continue to file motions on matters already adjudicated adversely against him.
We hold that Daniels is barred from further pro se filings in this Court on the basis that his pleadings have become an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); see also Carter v. State, 931 So.2d 1045, 1045 (Fla. 4th DCA 2006) (“Appellant’s repeated filing of frivolous appeals is diminishing this court’s ability to consider legitimate claims.”); Britt v. State, 931 So.2d 209 (Fla. 5th DCA 2006) (finding defendant’s pro se filings were frivolous, an abuse of process, and a waste of the taxpayers’ money); Glasco v. State, 914 So.2d 512 (Fla. 5th DCA 2005) (recognizing that frivolous collateral appeals clog the courts and hurt meritorious appeals by inviting sweeping rulings and by engendering judicial impatience with all defendants).
Accordingly, in order to conserve judicial resources, we prohibit Daniels from filing with this Court any further pro se pleadings concerning Eighteenth Judicial Circuit Court case number 97-3833-CFB. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Daniels. Any pleadings regarding this case will be summarily rejected by the Clerk, unless filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary action. See § 944.279(1), Fla. Stat. (2005); see, e.g., Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
AFFIRMED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
ORFINGER, TORPY, and GRIFFIN, JJ., concur.